DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2013/0050039) in view of Woodell et al. (US 8,098,189).
In regards to claim 1, Chen discloses of an array antenna device comprising: linear array antennas in each of which a first element antenna (for example 110) and a second element antenna (for example 120) are alternately arranged linearly, the first and second element antennas having respective polarization planes perpendicular to each other (for example see Figs 1, 2A-2B, 7-8 and Paragraphs 0021-0026, 0031-0041), wherein the linear array antennas are arranged in a direction perpendicular to an arrangement direction of the first and second element antennas (for example see Figs 2A-2B, 7-8), in adjacent two of the linear array antennas (for example 200a, 200b, see Figs 2B and 7), respective first element antennas each of which is the first element g/2, see Figs 2A-2B, 7 and Paragraphs 0023, 0026, 0032, 0035) and positions of the respective second element antennas in the arrangement direction are shifted from each other by a half the arrangement interval (for example λg/2, see Figs 2A-2B, 7 and Paragraphs 0023, 0026, 0032, 0035), the arrangement interval being an interval between the first element antenna and the second element antenna (for example see Figs 2A-2B, 7 and 8), and in two of the linear array antennas (for example 200a, 200c, see Fig 7), the first element antenna of one of the two and the second element antenna of another one of the two are arranged at a same position, the second element antenna of the one of the two and the first element antenna of the other one of the two are arranged at a same position, the two being located two linear array antennas away from each other (for example see Fig 7), and wherein one skilled in the art would space apart the antenna to obtain greater uniformity or operation of the array (for example see Paragraphs 0026, 0035, 0045).  
However, Chen does not explicitly disclose of wherein the first and second element antennas of each linear array antenna are arranged so that each first element antenna of the linear array antenna does not align with any one of the second element antennas of the linear array antenna in the direction perpendicular to the arrangement direction of the first and second element antennas.
Woodell discloses of an array antenna device (for example 700) comprising: linear array antennas in each of which a first element antenna and a second element antenna are alternately arranged linearly (for example see 702, 704 in Fig 7), the first and second element antennas having respective polarization planes perpendicular to 
It would have been obvious to one of ordinary skill in the art before the effective filing date to the first and second element antennas no aligning in the perpendicular 
In regards to claim 2, Chen in view of Woodell disclose of the array antenna device according to claim 1, wherein arrangement intervals of the first element antenna and the second element antenna in each of the linear array antennas are equal (for example see Chen Figs 2A-2B, 7-8 and Woodell Fig 7).  
In regards to claim 3, Chen in view of Woodell disclose of the array antenna device according to claim 1, wherein arrangement intervals of the linear array antennas are equal (for example see Chen Figs 2A-2B, 7-8 and Woodell Fig 7).  
In regards to claim 4, Chen in view of Woodell disclose of the array antenna device according to claim 1, wherein polarization of the first element antenna is either one of vertical polarization and horizontal polarization, and polarization of the second element antenna is another one of the vertical polarization and the horizontal polarization (for example see Chen Figs 1, 2A-2B, 7-8 and Woodell Fig 7).  
In regards to claim 6, Chen in view of Woodell disclose of the array antenna device according to claim 1, wherein each of the first element antenna and the second element antenna includes a sub-array antenna in which multiple elements are linearly arranged in the arrangement direction of the first element antenna and the second element antenna in a corresponding one of the linear array antennas (for example see Chen Figs 2A-2B, 7-8 Woodell Fig 7).  
In regards to claim 7, Chen in view of Woodell disclose of the array antenna device according to claim 1, wherein each of the first element antenna and the second element antenna includes a sub-array antenna in which multiple elements are linearly 
In regards to claim 8, Chen in view of Woodell disclose of the array antenna device according to claim 1, wherein each of the first element antenna and the second element antenna includes a sub-array antenna in which multiple elements are arranged on a plane (for example see Chen Figs 2A-2B, 7-8 and Woodell Fig 7).  
In regards to claim 9, Chen in view of Woodell disclose of the array antenna device according to claim 2, wherein polarization of the first element antenna is either one of vertical polarization and horizontal polarization, and polarization of the second element antenna is another one of the vertical polarization and the horizontal polarization (for example see Chen Figs 1, 2A-2B, 7-8 and Woodell Fig 7).  
In regards to claim 11, Chen in view of Woodell disclose of the array antenna device according to claim 2, wherein each of the first element antenna and the second element antenna includes a sub-array antenna in which multiple elements are linearly arranged in the arrangement direction of the first element antenna and the second element antenna in a corresponding one of the linear array antennas (for example see Chen Figs 2A-2B, 7-8 and Woodell Fig 7).  
In regards to claim 12, Chen in view of Woodell disclose of the array antenna device according to claim 2, wherein each of the first element antenna and the second element antenna includes a sub-array antenna in which multiple elements are linearly arranged in an arrangement direction of the linear array antennas (for example see Chen Figs 2A-2B, 7-8 and Woodell Fig 7).  

In regards to claim 14, Chen in view of Woodell disclose of the array antenna device according to claim 3, wherein polarization of the first element antenna is either one of vertical polarization and horizontal polarization, and polarization of the second element antenna is another one of the vertical polarization and the horizontal polarization (for example see Chen Figs 1, 2A-2B, 7-8 and Woodell Fig 7).  
In regards to claim 16, Chen in view of Woodell disclose of the array antenna device according to claim 3, wherein each of the first element antenna and the second element antenna includes a sub-array antenna in which multiple elements are linearly arranged in the arrangement direction of the first element antenna and the second element antenna in a corresponding one of the linear array antennas (for example see Chen Figs 2A-2B, 7-8 and Woodell Fig 7).  
In regards to claim 17, Chen in view of Woodell disclose of the array antenna device according to claim 3, wherein each of the first element antenna and the second element antenna includes a sub-array antenna in which multiple elements are linearly arranged in an arrangement direction of the linear array antennas (for example see Chen Figs 2A-2B, 7-8 and Woodell Fig 7).  
In regards to claim 18, Chen in view of Woodell disclose of the array antenna device according to claim 3, wherein each of the first element antenna and the second .   
Claims 5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2013/0050039) in view of Woodell et al. (US 8,098,189) as applied to claims 1-3 above and in further view of Kastner et al. (US 5,638,079).
In regards to claims 5, 10 and 15, Chen in view of Woodell disclose of the array antenna device according to claims 1, 2 and 3 respectively as found within the explanation above, wherein difference in polarization of the first element antenna and polarization of the second element antenna is offset by 90o for example see Chen Figs 1, 2A-2B, 7-8, Paragraph 0021 and Woodell Fig 7).  
However, Chen and Woodell do not disclose of wherein polarization of the first element antenna is either one of polarization of +45 degrees and polarization of -45 degrees, and polarization of the second element antenna is another one of the polarization of +45 degrees and the polarization of -45 degrees.  
Kastner discloses of an antenna array device comprising: linear array antennas (see Fig 3) in each of which a first element antenna (for example 6A) and a second element antenna (for example 6B) are alternately arranged linearly, the first and second element antennas having respective polarization planes perpendicular to each other (for example see Figs 1-3), wherein the linear array antennas are arranged in a direction perpendicular to an arrangement direction of the first and second element antennas (for example see Figs 1-3), in two of the linear array antennas, the first element antenna (6A) of one of the two and the second element antenna (6B) of another one of the two are arranged at a same position, and the second element antenna of the one of the two 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the first and second element antennas polarized at one at +45o and the other at -45o as taught by Kastner for offsetting the phase reversal between any two adjacent slots. 

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JASON CRAWFORD/Primary Examiner, Art Unit 2844